TUCKER, Judge.
Since there is one of the six estates to which this servitude is owed involved in our Docket No. 8387, one-sixth (i/¿) of the total damages of $500.00 awarded here are attributable to the defendant in this suit.
For the reasons assigned in the suit entitled Smith et al. v. Chandler et ux, No. 8386 on the docket of this court, 251 So.2d 417, the judgment of the trial court is amended by increasing the indemnification award for the damages caused by the creation of the servitude from Thirty-Two and 33/100 ($32.33) Dollars to Eighty-Three and 33/100 ($83.33) Dollars, and in all other respects the judgment is affirmed.
The defendant, Mrs. Lurline W. Rushing, will post the costs of this appeal.
Affirmed as amended.